Exhibit 10.42

2009 Base Salaries for Named Executive Officers

The Compensation Committee of the Board of Directors (the “Committee”) annually
sets forth compensation levels and equity awards for the Company’s executive
officers using the following process: after reviewing the data set forth in a
compensation survey provided by Radford Surveys + Consulting, a global life
sciences and technology industry compensation consulting firm, the Committee
determines on an annual basis for each executive officer, (1) a target annual
compensation package, (2) the appropriate allocation of the total compensation
package between base salary, short-term performance based compensation and
long-term equity incentive compensation, and (3) whether there should be any
changes to the compensation packages to better align our executive officers’
interests with those of our stockholders. Adjustments to the base salary of our
executive officers is determined by the Committee in February of each year, with
the adjustments becoming effective March 1st. For 2009, the Committee approved
the salaries listed below for each of the Company’s named executive officers.

 

Named Executive Officer

  

Base Salary for 2009

Claes Glassell

    President and Chief Executive Officer

   $490,000

Kevin D. Green

    Vice President, Finance and Chief Accounting Officer

   $220,000

Laurence M. Corash, M.D.

    Senior Vice President and Chief Medical Officer

   $375,000

William M. Greenman

    Senior Vice President, Business Development and Marketing

   $312,000

Howard G. Ervin

    Vice President, Legal Affairs

   $311,531